DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-2, 4 and 7-8 are allowed.
The following is an examiner’s statement of reasons for allowance: the Applicant’s claim amendment has placed the claims in condition for allowance.  The Applicant has successfully demonstrated that JP ‘429 does not teach the requisite styrene content in the styrene-based thermoplastic elastomer.  Additionally, the Applicant has demonstrated in the instant specification that the combination of elements recited in claim 1 produces unexpectedly superior results.   Tables 1 and 2 demonstrate that improvements in SEM bleeding rate, printing durability, minimum fixing temperature and storage stability are obtained by the combination of elements recited in pending claim 1.  It can be seen that toners without the styrene-based thermoplastic elastomer, a with fatty acid ester compound that does not possess properties recited in pending claim 1, or with a styrene-based thermoplastic elastomer that does not possess properties recited in pending claim 1 possesses inferior results compared to the inventive examples that contain all of the elements recited in pending claim 1.  As such, the Applicant’s claims are allowed for all of these reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER L VAJDA whose telephone number is (571)272-7150.  The examiner can normally be reached on 7:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571)272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        09/17/2021